UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (96.9%) (a) Shares Value Aerospace and defense (1.7%) L-3 Communications Holdings, Inc. 6,006 $905,284 Northrop Grumman Corp. 8,400 1,797,180 Airlines (0.7%) American Airlines Group, Inc. 28,300 1,036,063 Automobiles (2.5%) Yamaha Motor Co., Ltd. (Japan) 193,600 3,918,911 Banks (1.9%) Bank of Ireland (Ireland) (NON) 4,957,519 1,035,839 Permanent TSB Group Holdings PLC (Ireland) (NON) 293,632 677,844 Wells Fargo & Co. 29,000 1,284,120 Beverages (3.1%) Anheuser-Busch InBev SA/NV ADR (Belgium) 9,800 1,287,818 Dr. Pepper Snapple Group, Inc. 11,800 1,077,458 Molson Coors Brewing Co. Class B 9,045 993,141 SABMiller PLC (United Kingdom) 26,359 1,535,726 Biotechnology (1.6%) Alkermes PLC (NON) 16,000 752,480 Biogen, Inc. (NON) 2,800 876,484 Celgene Corp. (NON) 8,500 888,505 Building products (1.2%) Assa Abloy AB Class B (Sweden) 45,361 921,623 Fortune Brands Home & Security, Inc. 17,615 1,023,432 Capital markets (1.8%) Charles Schwab Corp. (The) 28,298 893,368 E*Trade Financial Corp. (NON) 64,993 1,892,596 Chemicals (2.9%) Monsanto Co. 23,286 2,379,829 Sherwin-Williams Co. (The) 3,100 857,646 Symrise AG (Germany) 17,900 1,311,642 Communications equipment (0.6%) Nokia OYJ (Finland) 162,531 940,100 Construction and engineering (0.4%) Kyudenko Corp. (Japan) 16,400 600,505 Containers and packaging (1.9%) Ball Corp. 16,900 1,384,955 Sealed Air Corp. 36,800 1,686,176 Diversified consumer services (0.6%) Service Corp. International/US 35,420 940,047 Diversified financial services (0.5%) Eurazeo SA (France) 13,751 797,692 Diversified telecommunication services (5.9%) Com Hem Holding AB (Sweden) 114,636 1,059,663 Koninklijke KPN NV (Netherlands) 315,173 1,046,216 Level 3 Communications, Inc. (NON) 28,100 1,303,278 Nippon Telegraph & Telephone Corp. (Japan) 55,900 2,552,975 SBA Communications Corp. Class A (NON) 11,600 1,301,056 SFR Group SA (France) 29,824 878,108 Telecom Italia SpA RSP (Italy) 1,978,018 1,342,091 Electric utilities (1.4%) Exelon Corp. 67,606 2,250,604 Equity real estate investment trusts (REITs) (1.5%) Big Yellow Group PLC (United Kingdom) 99,353 1,004,455 Hibernia REIT PLC (Ireland) 872,739 1,343,135 Food and staples retail (0.6%) Walgreens Boots Alliance, Inc. 11,600 935,192 Food products (6.0%) Adecoagro SA (Argentina) (NON) 55,000 627,550 Associated British Foods PLC (United Kingdom) 38,566 1,299,670 JM Smucker Co. (The) 12,700 1,721,358 Kerry Group PLC Class A (Ireland) 13,771 1,147,229 Kraft Heinz Co. (The) 13,900 1,244,189 Nomad Foods, Ltd. (United Kingdom) (NON) 107,450 1,270,059 Orkla ASA (Norway) 132,066 1,364,502 TreeHouse Foods, Inc. (NON) (S) 10,611 925,173 Health-care equipment and supplies (1.9%) Becton Dickinson and Co. 5,100 916,623 C.R. Bard, Inc. 5,200 1,166,256 Cooper Cos., Inc. (The) 5,000 896,300 Health-care technology (0.5%) CompuGroup Medical SE (Germany) 18,681 861,131 Hotels, restaurants, and leisure (2.9%) Chipotle Mexican Grill, Inc. (NON) 2,400 1,016,400 Compass Group PLC (United Kingdom) 74,641 1,446,351 Dalata Hotel Group PLC (Ireland) (NON) 242,001 1,114,592 Hilton Worldwide Holdings, Inc. 44,741 1,025,911 Household durables (1.8%) CalAtlantic Group, Inc. (S) 18,268 610,882 PulteGroup, Inc. 61,075 1,223,943 Techtronic Industries Co., Ltd. (Hong Kong) 243,500 954,924 Independent power and renewable electricity producers (3.4%) Calpine Corp. (NON) 149,069 1,884,232 NextEra Energy Partners LP 44,322 1,239,686 NRG Energy, Inc. 116,201 1,302,613 NRG Yield, Inc. Class C (S) 57,500 975,200 Insurance (5.6%) Admiral Group PLC (United Kingdom) 33,675 894,344 American International Group, Inc. 33,413 1,982,727 Assured Guaranty, Ltd. 48,000 1,332,000 Fairfax Financial Holdings, Ltd. (Canada) 2,500 1,464,842 Hartford Financial Services Group, Inc. (The) 45,822 1,962,098 Prudential PLC (United Kingdom) 76,449 1,354,056 Internet and direct marketing retail (1.7%) Amazon.com, Inc. (NON) 3,100 2,595,661 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 6 5 Global Fashion Group SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 37,469 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (5.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 14,800 1,565,692 Alphabet, Inc. Class C (NON) 6,711 5,216,395 Instructure, Inc. (NON) 26,200 664,694 Wix.com, Ltd. (Israel) (NON) 35,000 1,520,050 IT Services (1.9%) Computer Sciences Corp. 20,700 1,080,747 Visa, Inc. Class A 22,676 1,875,305 Leisure products (0.6%) Brunswick Corp. 20,000 975,600 Media (3.0%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 97,812 1,072,400 Charter Communications, Inc. Class A (NON) 3,073 829,618 Live Nation Entertainment, Inc. (NON) 37,900 1,041,492 Mediaset SpA (Italy) 220,011 690,535 Stroeer SE & Co. KGaA (Germany) (S) 27,590 1,198,817 Metals and mining (0.7%) Newmont Mining Corp. 26,400 1,037,256 Multi-utilities (0.8%) Veolia Environnement SA (France) 55,478 1,277,584 Oil, gas, and consumable fuels (4.3%) EOG Resources, Inc. 13,100 1,266,901 Exxon Mobil Corp. 12,600 1,099,728 Pioneer Natural Resources Co. 6,700 1,243,855 Range Resources Corp. 27,200 1,054,000 Scorpio Tankers, Inc. 157,600 729,688 Suncor Energy, Inc. (Canada) 51,829 1,438,784 Personal products (1.8%) Coty, Inc. Class A (S) 37,500 881,250 Unilever NV ADR (Netherlands) 42,243 1,949,159 Pharmaceuticals (6.1%) Astellas Pharma, Inc. (Japan) 106,300 1,660,078 AstraZeneca PLC (United Kingdom) 26,359 1,709,627 Bristol-Myers Squibb Co. 16,400 884,288 Jazz Pharmaceuticals PLC (NON) 6,600 801,768 Novartis AG (Switzerland) 33,775 2,656,109 Perrigo Co. PLC 10,200 941,766 Shionogi & Co., Ltd. (Japan) 19,100 976,279 Real estate management and development (1.9%) Kennedy-Wilson Holdings, Inc. 39,252 885,133 RE/MAX Holdings, Inc. Class A 32,750 1,433,795 Sumitomo Realty & Development Co., Ltd. (Japan) 25,000 647,693 Road and rail (1.4%) Union Pacific Corp. 23,200 2,262,696 Semiconductors and semiconductor equipment (2.4%) Micron Technology, Inc. (NON) 84,598 1,504,152 Qorvo, Inc. (NON) 17,600 981,024 SK Hynix, Inc. (South Korea) 34,998 1,280,868 Software (2.0%) Nintendo Co., Ltd. (Japan) 4,800 1,270,110 RIB Software AG (Germany) (S) 63,016 775,847 ServiceNow, Inc. (NON) 14,500 1,147,675 Specialty retail (1.9%) Advance Auto Parts, Inc. 5,200 775,424 Home Depot, Inc. (The) 6,665 857,652 Lowe's Cos., Inc. 11,654 841,535 Tile Shop Holdings, Inc. (NON) (S) 34,611 572,812 Textiles, apparel, and luxury goods (0.7%) Luxottica Group SpA (Italy) 23,301 1,112,968 Thrifts and mortgage finance (0.7%) Radian Group, Inc. 82,079 1,112,170 Tobacco (3.2%) Imperial Brands PLC (United Kingdom) 38,775 1,997,009 Japan Tobacco, Inc. (Japan) 75,700 3,092,728 Trading companies and distributors (0.5%) Rexel SA (France) 50,752 777,932 Transportation infrastructure (0.9%) Aena SA (Spain) 9,796 1,444,869 Wireless telecommunication services (1.8%) KDDI Corp. (Japan) 40,300 1,240,134 Vodafone Group PLC ADR (United Kingdom) 56,200 1,638,230 Total common stocks (cost $145,460,067) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $26,427 (Brazil) (Private) (F) (RES) (NON) 3,489 $26,848 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $801,843) (Private) (F) (RES) (NON) 23,711 1,040,790 Total convertible preferred stocks (cost $828,270) SHORT-TERM INVESTMENTS (7.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) 6,742,262 $6,742,262 Putnam Short Term Investment Fund 0.51% (AFF) 4,808,210 4,808,210 State Street Institutional Liquid Reserves Fund Trust Class 0.34% (P) 50,000 50,000 Total short-term investments (cost $11,600,472) TOTAL INVESTMENTS Total investments (cost $157,888,809) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $32,011,485) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 12/21/16 $1,084,163 $1,109,898 $(25,735) Hong Kong Dollar Buy 11/16/16 338,344 338,349 (5) Barclays Bank PLC Hong Kong Dollar Buy 11/16/16 816,955 817,193 (238) Citibank, N.A. Canadian Dollar Buy 10/19/16 478,204 479,007 (803) Canadian Dollar Sell 10/19/16 478,204 484,834 6,630 Danish Krone Buy 12/21/16 1,109,738 1,101,761 7,977 Euro Sell 12/21/16 1,710,053 1,697,163 (12,890) Japanese Yen Sell 11/16/16 629,957 624,901 (5,056) Credit Suisse International British Pound Sell 12/21/16 423,357 433,131 9,774 Canadian Dollar Buy 10/19/16 896,414 914,671 (18,257) Norwegian Krone Buy 12/21/16 135,083 129,080 6,003 Goldman Sachs International Chinese Yuan (Offshore) Sell 11/16/16 1,509,391 1,510,053 662 Japanese Yen Buy 11/16/16 422,411 419,623 2,788 HSBC Bank USA, National Association British Pound Buy 12/21/16 419,592 431,873 (12,281) Euro Sell 12/21/16 4,605,126 4,569,676 (35,450) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/19/16 2,647,932 2,571,509 76,423 Canadian Dollar Buy 10/19/16 14,560 14,762 (202) Canadian Dollar Sell 10/19/16 14,560 14,584 24 Japanese Yen Sell 11/16/16 1,094,603 1,089,617 (4,986) Norwegian Krone Sell 12/21/16 1,121,060 1,078,195 (42,865) Singapore Dollar Buy 11/16/16 795,614 801,292 (5,678) South Korean Won Sell 11/16/16 1,049,743 1,036,872 (12,871) Swedish Krona Sell 12/21/16 198,260 198,107 (153) State Street Bank and Trust Co. British Pound Sell 12/21/16 1,495,837 1,530,875 35,038 Canadian Dollar Buy 10/19/16 325,816 327,293 (1,477) Canadian Dollar Sell 10/19/16 325,816 329,421 3,605 Israeli Shekel Sell 10/19/16 982,229 961,304 (20,925) Japanese Yen Buy 11/16/16 564,519 571,831 (7,312) Swiss Franc Buy 12/21/16 1,576,391 1,574,613 1,778 UBS AG Swiss Franc Buy 12/21/16 1,188,861 1,173,794 15,067 WestPac Banking Corp. British Pound Sell 12/21/16 2,369,035 2,423,535 54,500 Canadian Dollar Buy 10/19/16 621,596 630,095 (8,499) Canadian Dollar Sell 10/19/16 621,596 622,573 977 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $158,462,816. (b) The aggregate identified cost on a tax basis is $158,195,985, resulting in gross unrealized appreciation and depreciation of $21,495,438 and $13,460,175, respectively, or net unrealized appreciation of $8,035,263. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,105,116, or 0.7% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC** $6,742,262 Putnam Short Term Investment Fund**** 2,648,590 38,217,520 36,057,900 14,581 4,808,210 Totals ** No management fees are charged to Putnam Cash Collateral Pool, LLC. **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,742,262, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $6,525,799. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $99,938 to cover certain derivative contracts and the settlement of certain securities. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.6% Japan 10.0 United Kingdom 8.9 Ireland 3.3 Germany 2.6 France 2.3 Italy 2.0 Netherlands 1.9 Canada 1.8 Switzerland 1.7 Spain 1.6 Sweden 1.2 China 1.0 Israel 1.0 Norway 0.9 Belgium 0.8 South Korea 0.8 Hong Kong 0.6 Finland 0.6 Argentina 0.4 Brazil <0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $80,331 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $19,942,640 $4,873,835 $37,478 Consumer staples 20,256,483 3,092,728 — Energy 6,832,956 — — Financials 16,683,696 — — Health care 13,351,337 2,636,357 — Industrials 10,169,079 600,505 — Information technology 17,271,681 2,550,978 — Materials 8,657,504 — — Real estate 4,666,518 647,693 — Telecommunication services 8,568,642 3,793,109 — Utilities 8,929,919 — — Total common stocks Convertible preferred stocks — — 1,067,638 Short-term investments 4,858,210 6,742,262 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,563 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of September 30, 2016 Common stocks*: Consumer discretionary $131,191 $— $— $(93,713) $— $— $— $— $37,478 Financials 955,391 — — (292,964) — (662,427) — — — Total common stocks $1,086,582 $— $— $(386,677) $— $(662,427) $— $— $37,478 Convertible preferred stocks $1,040,790 — — 421 26,427 — — — $1,067,638 Totals $2,127,372 $— $— $(386,256) $26,427 $(662,427) $— $— $1,105,116 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $(93,292) related to Level 3 securities still held at period end. Level 3 securities which are fair valued by Putnam Management, are not material to the fund. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $221,246 $215,683 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $— $— $14,607 $15,777 $3,450 $— $76,447 $40,421 $15,067 $55,477 $221,246 Total Assets $— $— $14,607 $15,777 $3,450 $— $76,447 $40,421 $15,067 $55,477 $221,246 Liabilities: Forward currency contracts# $25,740 $238 $18,749 $18,257 $— $47,731 $66,755 $29,714 $— $8,499 $215,683 Total Liabilities $25,740 $238 $18,749 $18,257 $— $47,731 $66,755 $29,714 $— $8,499 $215,683 Total Financial and Derivative Net Assets $(25,740) $(238) $(4,142) $(2,480) $3,450 $(47,731) $9,692 $10,707 $15,067 $46,978 $5,563 Total collateral received (pledged)##† $— $— $— $— $— $— $9,692 $10,707 $— $— Net amount $(25,740) $(238) $(4,142) $(2,480) $3,450 $(47,731) $— $— $15,067 $46,978 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
